DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see page 7, filed 10/10/22, with respect to 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of Claims 1-14 have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Massey (WO 2018/068042) in view of Fujiyama (CN 104053355) and Spiro (US 2018/0325038).
Regarding Claim 1, Massey discloses a plant cultivation device, comprising: a case having a cultivation space (Figure 2); and a door (access door 19); and provided with a plurality of capsule accommodation parts (plant openings 59) on which plural capsules are placed (growing pods 61); a sensor module that senses the plural capsules and generates sensing information (environmental sensors 77; Paragraph [0039]); a light source module (light source 21) that emits light into the cultivation space; a culture medium module for feeding a culture medium on the tray (“An additional mixing reservoir can be present that allows for water from the water reservoir to mix with the desired mixture of nutrients prior to being dispensed within the plant growing apparatus.” Paragraph [0033]); an air conditioning module that executes at least one operation of re-feeding/recycling a gas in the cultivation space or feeding external air to the cultivation space (fans 75; Paragraph [0042]) and a control module (control system 39) that receives sensing information transmitted from the sensor module and controls at least one of the light source module, the culture medium module and the air conditioning module using the sensing information (Figure 6), wherein a seed (“the plant openings 59 can be configured to accept seedlings” Paragraph [0030]) to determine species thereof is received in each of the plural capsules, each of the plural capsule accommodation parts has an active state in which at least one of the plural capsules is accommodated and an inactive state in which at least one of the plural capsules is not accommodated (“If the plant species that a user desires to grow is larger a planting column portion having larger and fewer openings 59 can be used.” Paragraph [0028]), and the sensing information includes species information on species of each of the plural capsules and accommodation information on the state of each of the plural capsule accommodation parts, wherein the light source module comprises a plurality of lamp groups, each group including one or more lamps (“The interior of the enclosure can further comprise one or more light sources. In one exemplary embodiment, the light source can be a plurality of light emitting diodes (LEDs).” Paragraph [0038]).
Massey fails to disclose one or more sensors configured to detect a presence of a user near the door; a tray disposed in the cultivation space, and, wherein the control module is configured to determine whether an occurrence detected by the one or more sensors is a glare condition in which glare from the lamps is to be emitted to the user's eyes and, upon determining a presence of the glare condition, adjust a light intensity level from the lamps less than that of a normal condition pre-defined or selectively darken the one or more lamps adjacent to the door.
However, Fujiyama teaches one or more sensors configured to detect a presence of a user near the door (people detection sensors 5; Figure 1); and, wherein the control module is configured to determine whether an occurrence detected by the one or more sensors is a glare condition in which glare from the lamps is to be emitted to the user's eyes (people detection sensors 5; Figure 1) and, upon determining a presence of the glare condition, adjust a light intensity level from the lamps less than that of a normal condition pre-defined or selectively darken the one or more lamps adjacent to the door (“people detection sensor 5 in the situation that the surrounding of plant cultivating device 1 detects people controls, so that the radiant of the red light of irradiating from red LED 32 becomes below 1/2 of radiant of the white light irradiating from White LED 31.” Page 6, Paragraph 5 of translation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the control module of Massey, with the sensors and glare conditions of Fujiyama, in order to prevent intense light levels from damaging the user’s eyes.
Additionally, Spiro teaches a tray (magazine 3) disposed in the cultivation space.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Massey with the tray of Spiro, in order to allow each plant to receive equal amounts of lighting and nutrients to promote growth.
Regarding Claim 2, Massey in view of Fujiyama and Spiro teaches the plant cultivation device according to claim 1. Massey further discloses the plant cultivation device, wherein the control module controls the light source module using the species sensing information such that an illumination value of the cultivation space becomes an average of desirable illuminations of the plural capsules (“Each growing pod 61 can be assigned a barcode, classifying these variables for that specific plant species” ... “Using one or more algorithms, the control system 39 can implement commands to various other systems to modify the internal environment 25 within the enclosure 3 to provide a better growing environment from the plants. These systems can include the fan control system 74, stepper motor system 11, irrigation system 95, valve system 97, and light spectrum control system 114 to effectuate the changes to the interior environment 25 within the enclosure 3.” Paragraph [0044]; “When a growing pod 61 is scanned, and placed into the system, the control algorithm can determine the optimal, average environmental variables based upon the combination of plant species within the system” Paragraph [0044]).
Regarding Claim 3, Massey in view of Fujiyama and Spiro teaches the plant cultivation device according to claim 1. Massey further discloses the plant cultivation device, wherein the control module uses the species sensing information and implements at least one operation selected from: control of the culture medium module such that a concentration of the culture medium fed to the tray becomes an average of desirable concentrations of the culture media in the plural capsules (“using the plant health data, the control system 39 can process the plant health data to optimize the internal environment 25 within the growing apparatus 1, which may include adjust the temperature, humidity, or the various nutrients that can be added to the water source 57.” Paragraph [0024]; “the control algorithm can determine the optimal, average environmental variables based upon the combination of plant species within the system” Paragraph [0044]); control of the culture medium module such that a feeding cycle of the culture medium fed to the tray becomes an average of desirable feeding cycles of the culture media in the plural capsules; and control of the culture medium module such that a feeding amount of the culture medium fed to the tray becomes an average of desirable feeding amounts of the culture media in the plural capsules.
Regarding Claim 4, Massey in view of Fujiyama and Spiro teaches the plant cultivation device according to claim 1. Massey further discloses the plant cultivation device, wherein the control module controls the air conditioning module using the species information such that a temperature of the gas in the cultivation space becomes an average of desirable temperatures of the plural capsules (“The plant growing apparatus can also comprise additional environmental systems such as a temperature and humidity (TH) system to maintain the temperature and humidity within certain thresholds through the use of fans, blowers, chillers, humidifiers, dehumidifiers, refrigeration, or any air propulsion device.” Paragraph [0039]; “When a growing pod 61 is scanned, and placed into the system, the control algorithm can determine the optimal, average environmental variables based upon the combination of plant species within the system” Paragraph [0044]).
Regarding Claim 8, Massey in view of Fujiyama and Spiro teaches the plant cultivation device according to claim 1. Massey further discloses a plant cultivation system (system 1) including the plant cultivation device according to claim 1.
Regarding Claim 9, Massey in view of Fujiyama and Spiro teaches the plant cultivation device according to claim 2. Massey further discloses a plant cultivation system (system 1) including the plant cultivation device according to claim 2.
Regarding Claim 10, Massey in view of Fujiyama and Spiro teaches the plant cultivation device according to claim 3. Massey further discloses a plant cultivation system (system 1) including the plant cultivation device according to claim 3.
Regarding Claim 11, Massey in view of Fujiyama and Spiro teaches the plant cultivation device according to claim 4. Massey further discloses a plant cultivation system (system 1) including the plant cultivation device according to claim 4.
Regarding Claim 16, Massey in view of Fujiyama and Spiro teaches the plant cultivation device according to claim 1.
Massey fails to disclose the plant cultivation device, wherein the normal condition is a condition in which the glare condition does not occur.
However, Fujiyama teaches the plant cultivation device, wherein the normal condition is a condition in which the glare condition does not occur (“in the situation that the surrounding of plant cultivating device 1 does not detect people controls, so that the radiant of this red light becomes the more than 1/2 of radiant of this white light.” Page 6, Paragraph 5 of translation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light sources of Massey to have a normal condition wherein the glare condition does not occur as taught by Fujiyama, in order to provide the plants sufficient light to promote healthy growth.
Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over modified Massey as applied to claim 1 above, and further in view of Abbott et al. (US 2015/0089867).
Regarding Claim 5, Massey in view of Fujiyama and Spiro teaches the plant cultivation device according to claim 1.
Massey fails to teach the plant cultivation device, wherein the light source module includes plural lamps, and the plural lamps are grouped into a plurality of lamp groups, while the control module independently controls the plural lamp groups using the state sensing information.
However, Abbott teaches the plant cultivation device, wherein the light source module includes plural lamps, and the plural lamps are grouped into a plurality of lamp groups (light sources 110-A, 110-B, and 110-C), while the control module independently controls the plural lamp groups (“the light sources 110-A, 110-B, 110-C are individually controllable,” Paragraph [0038]) using the state sensing information (Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lighting system of Massey, with the grouping of lamps taught by Abbott, in order to allow for different species or stages of plants in different areas to receive the proper amount of light to promote growth.
Regarding Claim 6, Massey in view of Fujiyama and Spiro teaches the plant cultivation device according to claim 1. Massey further discloses the plant cultivation device, wherein the lamps of the lamp group are arranged at places corresponding to respective capsule accommodation parts (“the light source 21 could be a series of projectors emitting targeted light intensities to the exact shape and dimension of a plant's profile to specifically target a particular plant within an opening 59” Paragraph [0038]).
Regarding Claim 7, Massey in view of Fujiyama and Spiro teaches the plant cultivation device according to claim 1. Massey further discloses the lamps of the lamp group are arranged along any one row or column (21a) of the capsule accommodation parts (Figure 2).
Massey fails to disclose the plant cultivation device wherein the plural capsule accommodation parts are arranged in a plurality of rows and a plurality of columns.
However, Abbott teaches the plant cultivation device, wherein the plural capsule accommodation parts (growth regions 104) are arranged in a plurality of rows and a plurality of columns (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lighting system of Massey, with the grouping of lamps taught by Abbott, in order to allow for different species or stages of plants in different areas to receive the proper amount of light to promote growth.
Regarding Claim 12, Massey in view of Fujiyama and Spiro teaches the plant cultivation device according to claim 1. Massey further discloses a plant cultivation system (system 1) including the plant cultivation device according to claim 5.
Regarding Claim 13, Massey in view of Fujiyama and Spiro teaches the plant cultivation device according to claim 1. Massey further discloses a plant cultivation system (system 1) including the plant cultivation device according to claim 6.
Regarding Claim 14, Massey in view of Fujiyama and Spiro teaches the plant cultivation device according to claim 1. Massey further discloses a plant cultivation system (system 1) including the plant cultivation device according to claim 7.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the amendments towards the glare conditions and sensors in Claims 1 and 16, new prior art Fujiyama (CN 104053355) teaches these limitations as shown in the currently presented rejection above.

Allowable Subject Matter
Claims 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
A telephone call was made to Juneyoung Kim on 11/22/22 and 11/29/22 to request an examiners amendment regarding the above allowable subject matter, but did not result in an examiners amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Topps (US 10694681) is considered relevant prior art as it teaches a glare condition in which the door of the case is opened (door position sensors 44; Col. 4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642